Citation Nr: 1743266	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO. 10-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for seborrheic dermatitis/eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the matter currently lies with the RO in Atlanta, Georgia.

The matter was remanded by the Board in May 2014 to afford the Veteran a hearing before the Board. In February 2017, the matter returned to the Board, which stayed the issue currently on appeal pursuant to Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). In that decision, the United States Court of Appeals for Veterans Claims (CAVC) reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806. VA disagreed with that decision and appealed it to the United States Court of Appeals for the Federal Circuit. Recently, the Federal Circuit issued a ruling in connection with the appeal. See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017). Accordingly, the stay has been lifted, and the matter has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In August 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ). The Veteran's claims file contains a transcript of that hearing. However, the VLJ who conducted that hearing is no longer available to participate in the Veteran's appeal. In an August 2017 letter, the Veteran indicated her desire to appear before a VLJ in an in-person hearing at the RO. A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. 38 C.F.R. § 20.700 (2016); 38 U.S.C.A. § 7107 (West 2014). As such, the Board finds that a remand is necessary to afford the Veteran an in-person Travel Board hearing at the RO. Thus, a remand of this appeal is warranted to schedule such a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person Travel Board hearing at the RO. Notify the Veteran and her representative in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


